thane evevute seerice sep uniform issue list tep rm ts attention legend employer m church a plan x plan y plan z committee n dear this is in response to correspondence dated date as supplemented by correspondence dated april and date submitted on your behalf by your authorized representative in which you request a private_letter_ruling the following facts and representations support your ruling_request employer m is a retirement home for the elderly that employ sec_280 individuals employer m provides various levels of care for residents depending on a particular resident’s need employer m also operates a day care center with a capacity for children all employees perform services exclusively for employer m employer m is not engaged in any other business or work activities employer m is an organization described in sec_501 of the internal_revenue_code and is tax exempt under sec_501 employer m is an organization sponsored by and affiliated with church a the relationship between employer m and church a is multi-faceted and essential to employer m’s identity employer m is a social ministry organization of church page a which means that church a provides both oversight to and control_over employer m through its board_of directors employer m’s board_of directors is comprised of members from seven local church a congregations which adds another layer of relationship between church a and employer m auxiliary and the employer m endowment held by church a provide additional ties between employer m and church a employer m receives financial support from church a church a finally employer m’s tax-exempt status is dependent upon its relationship to in addition the employer m home since date employer m has maintained plan x a defined contribution pension_plan that operates in conjunction with pian y a tax-deferred annuity plan the effective date of plan y is also date plan y was amended and restated on date on date employer m also adopted plan z a profit-sharing_plan with a cash_or_deferred_arrangement all of the participants in plans x y and z are employees of employer m employer m has not made the election under sec_410 of the code with regard to these plans through its board_of directors employer m is the sponsor of plan x plan y and plan z the plans are administered by committee n which was established on date by the board_of directors of employer m committee n was created to be a permanent standing committee of the board the board_of directors of employer m ‘appoints the members of committee n committee n shall at all times be comprised of five members one of whom will be the president of the board_of directors of employer m committee n regularly reports to the full board_of directors of employer m concerning the status of the administration and funding of plan x plan y and plan z the sole purpose and function of committee n is to supervise the administration and funding of plan x plan y and plan z the employer m director of personnel and payroll is the staff member who reports to the board_of directors on retirement_plan matters employer m wishes to consolidate the assets of its retirement_plan participants into one unified investment and reporting system currently the plans’ assets are divided among several companies in various annuity_contracts three separate companies manage funds and provide reports on five separate contracts even though there are legitimate historical reasons for such a scattering of plan assets it is difficult for the employees administrators and local financial advisor to make asset reports manageable and understandable this situation is further complicated by contract demands of large surrender charges due under annuity_contracts in order to make investment reporting easier for the employees to understand and to simplify plan administration employer m desires to consolidate all of its assets into one unified investment system rather than freeze the current_assets and continue reporting on the status of those investments to participants employer m wants to roll over or transfer all plan assets from plan y to plan z page based on the above you request the following rulings plan x plan y and plan z qualify as church plans within the meaning of sec_414 of the code and have so qualified since their dates of adoption plan x plan y and plan z are exempt from the filing_requirements of sec_6058 of the code employer m’s transfer or rollover of all plan assets from plan y to plan z will not cause participants’ assets to be includible in income until the assets are distributed sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa public law 1974_3_cb_1 enacted date sec_1017 of erisa provides that sec_414 -applied as of the date of erisa’s enactment however sec_414 was amended by sec_407 of the multiemployer pension_plan amendments act of public law to provide that sec_414 was effective as of date sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association page of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of defauit with respect to the plan’s failure to meet one or more of the church_plan requirements in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 employer m is an organization sponsored by and affiliated with church a employer m is tax exempt under sec_501 of the code through its association with church a employer m is a social ministry organization of church a receives financial support from church a and receives oversight from church a through its board_of directors which is comprised of members from seven local church a congregations in view of the stated purpose of employer m its organization and structure its actual activities and its recognized status within church a employer m employees meet the definition of sec_414 of the code and are deemed to be employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church_or_convention_or_association_of_churches however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches in this regard plan x plan y and plan z are maintained by employer m and have been administered by committee n since date committee n was established by the board_of directors of employer m to be a permanent standing committee of the board the members of committee n are appointed by the board_of directors of employer m at ail times one of the members of committee n will be the president of the board_of directors of employer m committee n regularly reports to the full board_of directors of employer m concerning the status of the administration and funding of the plans all of these features insure that committee n is indirectly page controlled by and associated with church a through its relationship with employer m the sole purpose and function of committee n is the supervision and administration of plans x y and z also as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 for the year in which the correction is made and for all prior years committee n was established to administer plan x plan y and plan z on date therefore the administration of plan x plan y and plan z satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly plans x y and z are maintained by an organization that is controlled by or associated with a church_or_convention_or_association_of_churches and the principal purpose or function of which is the administration of the plans for the provision of retirement benefits for the employees of employer m accordingly with respect to your first ruling_request we conclude that plan x plan y and plan z qualify as church plans within the meaning of sec_414 of the code and have so qualified since their dates of adoption regarding your second ruling_request sec_6058 of the code provides that every employer who maintains a pension annuity stock bonus profit-sharing or other funded plan of deferred_compensation described in part of subchapter_d of chapter or the plan_administrator within the meaning of sec_414 of the plan shall file an annual return stating such information as the secretary may by regulations prescribe with respect to the qualification financial condition and operations of the plan except that in the discretion of the secretary the employer may be relieved from stating in its return any information which is reported in other returns announcement 1982_47_irb_53 provides that church pension benefit plans that do not elect coverage under sec_410 of the code are not required to file annual information returns for pension benefit plans therefore with respect to your second ruling_request since plan x plan y and plan z are church plans within the meaning of sec_414 of the code and have not elected coverage under sec_410 we conclude that plan x plan y and plan z are relieved from the reporting requirements of sec_6058 of the code regarding your third ruling_request sec_401 of the code provides the general requirements for qualification for a stock bonus pension or profit-sharing_plan of an employer sec_403 of the code provides the requirements for tax-sheltered arrangements in pertinent part sec_403 provides that amounts contributed by the employer shail be excluded from the gross_income of the employee for the taxable_year to the extent that the aggregate of such amounts does not exceed the applicable page limit under sec_415 provided the employee performs services for an employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 sec_403 of the code requires that arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date in addition this section requires that for distributions made after date the requirements of sec_401 regarding direct rollovers are met sec_403 of the code provides in general that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age has a severance of employment dies becomes disabled within the meaning of sec_72 or in the case of hardship sec_403 of the code provides in general that the amounts paid_by a qualifying employer to a custodial_account which satisfies the requirements of sec_401 shall be treated as amounts contributed by the employer for an annuity_contract for his employee if the amounts are to be invested in regulated_investment_company stock to be held in that custodial_account and under the custodial_account no such amounts may be paid or made available to any distributee before the employee dies attains age separates from service becomes disabled within the meaning of sec_72 or in the case of contributions made pursuant to a salary reduction agreement encounters financial hardship revproc_90_24 1990_1_cb_97 discusses whether the transfer of all or part of the holder’s interest in a code sec_403 arrangement to another code sec_403 arrangement constitutes an actual distribution to the holder within the meaning of sec_403 revrul_90_24 concludes that a direct transfer between code sec_403 investment vehicles does not constitute an actual distribution under sec_403 of the code the premise underlying revproc_90_24 involves transfers between arrangements described in sec_403 of the code nontaxability of such transfers as discussed in the revenue_ruling does not encompass transfers from arrangements described in sec_403 to arrangements not described in sec_403 such as sec_401 in addition since a rollover is in the nature of a distribution a distributable event which meets the requirements of sec_403 and sec_403 of the code must occur in order for an individual participant to take advantage of such action page therefore with respect to your third ruling_request we conclude that employer m’s transfer or rollover of all plan assets from plan y to plan z will cause participants’ assets to be includible in income as a taxable_distribution no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling expresses no opinion with respect to whether plan x and plan z satisfy the requirements for qualification under sec_401 of the code or whether plan y is considered an arrangement as described in sec_403 of the code this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office the original of this ruling letter is being sent to your authorized representative should you have any concerns regarding this letter please contac rnr r rear id iolsiidialaiaiell hrarrkrere at rerkrererrr eee sincerely yours hand yo maar frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
